Citation Nr: 0716446	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-23 830	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for leukemia as a result of 
exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the VA 
Regional Office (RO) in Providence, Rhode Island, which 
adjudicated the issue on appeal. 


FINDING OF FACT

The Board was recently notified by the RO that the veteran 
died in May 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).



ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


